        EXHIBIT 10.4


Execution Version
COLLATERAL TRUST AGREEMENT
dated as of June 17, 2020
among
SM ENERGY COMPANY,
as the Company,
the Guarantors from time to time party hereto,
UMB Bank, N.A.,
as Trustee under the Indenture,
the other Parity Lien Representatives from time to time party hereto
and
UMB Bank, N.A.,
as Collateral Trustee


Reference is made to the Intercreditor Agreement, dated as of June 17, 2020,
between WELLS FARGO BANK, NATIONAL ASSOCIATION, as Priority Lien Agent (as
defined therein), and UMB Bank, N.A., as Second Lien Collateral Trustee (as
defined therein) (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Intercreditor Agreement”). Each
holder of any Parity Lien Debt and Additional Parity Lien Debt, by its
acceptance of such Parity Lien Debt or Additional Parity Lien Debt (i) consents
to the subordination of Liens provided for in the Intercreditor Agreement, (ii)
agrees that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement and (iii) authorizes and instructs the
Collateral Trustee on behalf of each Parity Lien Secured Party to enter into the
Intercreditor Agreement as Second Lien Collateral Trustee on behalf of such
Parity Lien Secured Party. The foregoing provisions are intended as an
inducement to the lenders under the Priority Credit Agreement to extend credit
to SM Energy and such lenders are intended third party beneficiaries of such
provisions and the provisions of the Intercreditor Agreement.


Notwithstanding any other provision contained herein, this Agreement and the
rights, remedies, duties and obligations provided for herein are subject in all
respects to the provisions of the Intercreditor Agreement and, to the extent
provided therein, the applicable Security Documents (as defined in the
Intercreditor Agreement). In the event of any conflict or inconsistency between
the provisions of this Agreement and the Intercreditor Agreement, the provisions
of the Intercreditor Agreement shall control.










--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1 Defined
Terms...............................................................................................
1
Section 1.2 Rules of
Interpretation....................................................................................
9


ARTICLE 2 THE TRUST ESTATE
Section 2.1 Declaration of
Trust.....................................................................................
10
Section 2.2 Collateral Shared Equally and
Ratably.......................................................... 11
Section 2.3 Similar Collateral and
Agreements................................................................ 11


ARTICLE 3 OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE
Section 3.1 Appointment and Undertaking of the Collateral
Trustee.................................. 11
Section 3.2 Release or Subordination of
Liens................................................................. 12
Section 3.3 Enforcement of
Liens...................................................................................
13
Section 3.4 Application of
Proceeds...............................................................................
13
Section 3.5 Powers of the Collateral
Trustee................................................................... 14
Section 3.6 Documents and
Communications..................................................................
14
Section 3.7 For Sole and Exclusive Benefit of Holders of Parity Lien
Obligations............. 15
Section 3.8 Additional Parity Lien
Debt..........................................................................
15


ARTICLE 4 OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER GRANTORS
Section 4.1 Release of Liens on
Collateral.......................................................................
17
Section 4.2 Delivery of Copies to Parity Lien
Representatives.......................................... 19
Section 4.3 Collateral Trustee not Required to Serve, File or
Record................................. 19
Section 4.4 Release of Liens in Respect of
Notes............................................................. 20
Section 4.5 Release of Liens in Respect of any Series of Parity Lien Debt other
than the
Notes..........................................................................................................
20


ARTICLE 5 IMMUNITIES OF THE COLLATERAL TRUSTEE
Section 5.1 No Implied
Duty..........................................................................................
20
Section 5.2 Appointment of Agents and
Advisors............................................................ 20
Section 5.3 Other
Agreements........................................................................................
20
Section 5.4 Solicitation of
Instructions............................................................................
21
Section 5.5 Limitation of
Liability..................................................................................
21
Section 5.6 Documents in Satisfactory
Form................................................................... 21
Section 5.7 Entitled to
Rely............................................................................................
21
Section 5.8 Parity Lien Debt
Default...............................................................................
22
Section 5.9 Actions by Collateral
Trustee........................................................................
22
Section 5.10 Security or Indemnity in Favor of the Collateral
Trustee................................. 22
Section 5.11 Rights of the Collateral
Trustee..................................................................... 22
Section 5.12 Limitations on Duty of Collateral Trustee in Respect of
Collateral.................. 23
Section 5.13 Assumption of Rights, Not Assumption of
Duties.......................................... 23
Section 5.14 No Liability for Clean Up of Hazardous
Materials......................................... 24


i









--------------------------------------------------------------------------------



ARTICLE 6 RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE
Section 6.1 Resignation or Removal of Collateral
Trustee................................................ 24
Section 6.2 Appointment of Successor Collateral
Trustee................................................. 25
Section
6.3 Succession...................................................................................................
25
Section 6.4 Merger, Conversion or Consolidation of Collateral
Trustee............................. 25


ARTICLE 7 MISCELLANEOUS PROVISIONS
Section
7.1 Amendment.................................................................................................
27
Section
7.2 Voting.........................................................................................................
28
Section 7.3 Further
Assurances.......................................................................................
29
Section 7.4 Successors and
Assigns................................................................................
30
Section 7.5 Delay and
Waiver........................................................................................
30
Section
7.6 Notices........................................................................................................
30
Section 7.7 Entire
Agreement.........................................................................................
31
Section 7.8 Compensation;
Expenses..............................................................................
31
Section
7.9 Indemnity....................................................................................................
32
Section
7.10 Severability.................................................................................................
33
Section
7.11 Headings.....................................................................................................
33
Section 7.12 Obligations
Secured.....................................................................................
33
Section 7.13 Governing Law; Jurisdiction; Consent to Service of
Process........................... 33
Section 7.14 Waiver of Jury
Trial.....................................................................................
34
Section 7.15 Counterparts, Electronic
Signatures............................................................... 35
Section 7.16 
Effectiveness..............................................................................................
35
Section 7.17  Grantors and Additional
Grantors................................................................ 35
Section 7.18 
Insolvency..................................................................................................
35
Section 7.19 Rights and Immunities of Parity Lien
Representatives.................................... 35
Section 7.20 Intercreditor
Agreement...........…................................................................
35


Exhibit A Form of Additional Secured Debt Designation
Exhibit B Form of Collateral Trust Joinder – Additional Debt
Exhibit C Form of Collateral Trust Joinder – Additional Grantor


ii










--------------------------------------------------------------------------------



This Collateral Trust Agreement (as amended, supplemented, amended and restated
or otherwise modified form time to time in accordance with Section 7.1 hereof,
this “Agreement”) is dated as of June 17, 2020 and is by and among SM Energy
Company, a Delaware corporation (the “Company”), the Guarantors from time to
time party hereto, UMB Bank, N.A., as Trustee (as defined below), and UMB Bank,
N.A., as Collateral Trustee (in such capacity and together with its successors
in such capacity, the “Collateral Trustee”).
RECITALS
The Company intends to issue 10.000% Senior Secured Notes due 2025 (the “Initial
Notes”), in an aggregate principal amount of up to $446,675,000 pursuant to an
Indenture dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the
“Indenture”), among the Company, the guarantors party thereto from time to time
and UMB Bank, N.A., as trustee (in such capacity and together with its
successors in such capacity, the “Trustee”).
The Company and the Guarantors intend to secure their Obligations under the
Indenture, any future Parity Lien Debt and any other Parity Lien Obligations,
with Liens on all present and future Collateral to the extent that such Liens
have been provided for in the applicable Parity Lien Security Documents.
This Agreement sets forth the terms on which each Parity Lien Secured Party
(other than the Collateral Trustee) has appointed the Collateral Trustee to act
as the collateral trustee for the present and future holders of the Parity Lien
Obligations to receive, hold, maintain, administer and distribute the Collateral
at any time delivered to the Collateral Trustee or the subject of the Parity
Lien Security Documents, and to enforce the Parity Lien Security Documents and
all interests, rights, powers and remedies of the Collateral Trustee with
respect thereto or thereunder and the proceeds thereof.
Capitalized terms used in this Agreement have the meanings assigned to them
above or in ARTICLE 1 below.
AGREEMENT
In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION


Section 1.1 Defined Terms. The following terms will have the following meanings:
“Act of Parity Lien Debtholders” means, as to any matter at any time, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of the holders of Parity Lien Debt representing the Required Parity Lien
Debtholders.
“Additional Notes” has the meaning given to it in the Indenture as in effect on
the date hereof.
“Additional Parity Lien Debt” has the meaning set forth in Section 3.8(b).
“Additional Secured Debt Designation” means a notice in substantially the form
of Exhibit A.
1





--------------------------------------------------------------------------------



“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.
“Agreement” has the meaning set forth in the preamble.
“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation; (2) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (3) with respect to any
other Person, the board or committee of such Person serving a similar function.
“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in Houston, Texas, Charlotte, North Carolina or
Denver, Colorado are authorized or required by law to close.
“Capital Stock” of any Person means any and all shares, units, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, but excluding any debt securities convertible into, or exchangeable for,
such equity.
“Collateral” means all properties and assets, whether real, personal or mixed,
wherever located and whether now owned or hereafter acquired by the Company or
any Guarantor, as to which a Lien is granted or purported to be granted to the
Collateral Trustee under the Parity Lien Security Documents to secure the Parity
Lien Obligations, and from and after the time the Collateral Trustee is required
to release its Liens pursuant to Section 3.2 upon any properties or assets,
shall exclude such properties or assets; provided that if such Liens are
required to be released as a result of the sale, transfer or other disposition
of any properties or assets of the Company or any Guarantor, such assets or
properties will cease to be excluded from the Collateral if the Company or any
Guarantor thereafter acquires or reacquires such properties or assets.
“Collateral Trustee” has the meaning set forth in the preamble.
“Collateral Trust Joinder” means (i) with respect to the provisions of this
Agreement relating to any Additional Parity Lien Debt, an agreement
substantially in the form of Exhibit B, and (ii) with respect to the provisions
of this Agreement relating to the addition of additional Grantors, an agreement
substantially in the form of Exhibit C.
“Company” has the meaning set forth in the preamble.
“Credit Agreement” means the “Priority Credit Agreement” as defined in the
Intercreditor Agreement.
“Discharge of Parity Lien Obligations” means the occurrence of all of the
following:


(a) payment in full in cash of the principal of and interest and premium (if
any) on all Parity Lien Debt;
2





--------------------------------------------------------------------------------



(b) payment in full in cash of all other Parity Lien Obligations that are
outstanding and unpaid at the time the Parity Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at or prior to such time);
provided that, if at any time after the Discharge of Parity Lien Obligations has
occurred, the Company or any Guarantor enters into any Parity Lien Document
evidencing a Parity Lien Obligation which incurrence is not prohibited by the
applicable Secured Debt Documents, then such Discharge of Parity Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement with respect to such new Parity Lien Obligations (other than
with respect to any actions taken as a result of the occurrence of such first
Discharge of Parity Lien Obligations), and, from and after the date on which the
Company designates such Indebtedness as Parity Lien Debt in accordance with this
Agreement, the obligations under such Parity Lien Document shall automatically
and without any further action be treated as Parity Lien Obligations for all
purposes of this Agreement and the Intercreditor Agreement, including for
purposes of Lien priorities and rights in respect of Collateral set forth in the
Intercreditor Agreement, and any Junior Lien Obligations shall be deemed to have
been at all times Junior Lien Obligations and at no time Parity Lien
Obligations.
For the avoidance of doubt, a replacement of Parity Lien Obligations with other
Parity Lien Obligations to the extent contemplated and permitted by this
Agreement and the Intercreditor Agreement shall not be deemed to cause a
Discharge of Parity Lien Obligations.
“Enforcement Action” means (a) the taking of any action to enforce any Lien in
respect of the Collateral, including the institution of any foreclosure
proceedings, the noticing of any public or private sale or other disposition
under the Bankruptcy Code (as defined in the Intercreditor Agreement) or any
attempt to vacate or obtain relief from a stay or other injunction restricting
any other action described in this definition, (b) the exercise of any right or
remedy provided to a secured creditor on account of a Lien under the Priority
Lien Documents, Parity Lien Documents or Junior Lien Documents, as applicable
(including any delivery of any notice to seek to obtain payment directly from
any account debtor of the Company or any Guarantor or the taking of any action
or the exercise of any right or remedy in respect of the setoff or recoupment
against, collection or foreclosure on or marshalling of the Collateral or
proceeds of Collateral), under applicable Legal Requirement, at equity, in an
Insolvency or Liquidation Proceeding or otherwise, including the acceptance of
Collateral in full or partial satisfaction of a Lien, (c) the sale, assignment,
transfer, lease, license, or other disposition as a secured creditor on account
of a Lien of all or any portion of the Collateral, by private or public sale
(judicial or non-judicial) or any other means, (d) the solicitation of bids from
third parties to conduct the liquidation of all or a portion of Collateral as a
secured creditor on account of a Lien, (e) the exercise of any other enforcement
right relating to the Collateral (including the exercise of any voting rights
relating to any Capital Stock comprising a portion of the Collateral) whether
under the Priority Lien Documents, Parity Lien Documents, or Junior Lien
Documents, as applicable, under applicable Legal Requirement of any
jurisdiction, in equity, in an Insolvency or Liquidation Proceeding, or
otherwise, or (f) the appointment of a receiver, manager or interim receiver of
all or any portion of the Collateral or the commencement of, or the joinder with
any creditor in commencing, any Insolvency or Liquidation Proceeding against the
Company or any Guarantor or any assets of the Company or any Guarantor.
“Grantor” means each of and “Grantors” means, collectively, the Company and the
Guarantors and any other Person (if any) that at any time provides collateral
security for any Parity Lien Obligations.
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:
3





--------------------------------------------------------------------------------



(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise); or
(2) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);


provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business or any obligation to
the extent it is payable only in Capital Stock of the Guarantor that is not
Disqualified Stock (as defined in the Indenture). The term “Guarantee” used as a
verb has a corresponding meaning.
“Guarantor” means each Subsidiary of the Company that is a guarantor of the
Parity Lien Obligations, including any Person that is required after the date
hereof to guarantee the Parity Lien Obligations pursuant to the Parity Lien
Documents, in each case until a successor replaces such Person pursuant to the
applicable provisions of the Parity Lien Documents and, thereafter, means such
successor.
“Indebtedness” has the meaning assigned to such term in the Indenture or to such
term or other similar term in any applicable Parity Lien Document.
“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Parity Lien Security
Documents, including any of the foregoing relating to the use of proceeds of any
Parity Lien Debt or the violation of, noncompliance with or liability under, any
law (including environmental laws) applicable to or enforceable against the
Company or any Guarantor or any of the Collateral, and all reasonable and
documented out-of-pocket costs and expenses (including reasonable and documented
fees and expenses of a single legal counsel to the applicable Indemnitees, and
one additional local legal counsel to the applicable Indemnitees in each
applicable jurisdiction) incurred by any Indemnitee in connection with any
claim, action, investigation or proceeding in any respect relating to any of the
foregoing, whether or not suit is brought.
“Indemnitee” has the meaning set forth in Section 7.9(a).
“Indenture” has the meaning set forth in the recitals.
“Initial Notes” has the meaning set forth in the recitals.
“Insolvency or Liquidation Proceeding” has the meaning assigned to such term in
the Intercreditor Agreement.
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, among the Company, the Guarantors, the Collateral Trustee,
the Priority Lien Collateral Agent, and the other parties from time to time
party thereto, as the same may be amended, restated, supplemented or otherwise
modified or replaced from time to time.
“Junior Lien Debt” has the meaning assigned to the term “Third Lien Debt” in the
Intercreditor Agreement.
4





--------------------------------------------------------------------------------



“Junior Lien Documents” has the meaning assigned to the term “Third Lien
Documents” in the Intercreditor Agreement.
“Junior Lien Obligations” has the meaning assigned to the term “Third Lien
Obligations” in the Intercreditor Agreement.


“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, hypothecation, or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
Legal Requirement, including any conditional sale or other title retention
agreement, any lease in the nature thereof, any agreement to give a security
interest therein and any filing of or agreement to give any financing statement
under the Uniform Commercial Code (or equivalent statutes) of any jurisdiction.
“Notes” means, collectively, the Initial Notes and the Additional Notes for
which the requirements set forth in Section 3.8 of this Agreement have been
satisfied.
“Note Documents” means the Indenture, the Notes, the Intercreditor Agreement and
the Notes Security Documents.
“Notes Security Agreement” means the Second Lien Pledge and Security Agreement,
dated as of the date hereof, among the Company, the Guarantors party thereto
from time to time and the Collateral Trustee, for the ratable benefit of the
Secured Parties (as defined therein), as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Notes Security Documents” means the Indenture (insofar as the same grants a
Lien on the Collateral), this Agreement, each Collateral Trust Joinder, the
Notes Security Agreement and all other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, collateral agency agreements,
control agreements or other grants or transfers for security executed and
delivered by the Company or any Guarantor creating (or purporting to create) a
Parity Lien upon Collateral in favor of the Collateral Trustee, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and Section 7.1.
“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest, premium (if any), fees, penalties, damages,
indemnifications, reimbursements, expenses and other liabilities payable under
the documentation governing any Indebtedness (including, to the extent legally
permitted, all interest, premiums, fees, penalties, damages, indemnifications,
reimbursements, expenses and other liabilities accrued thereon after the
commencement of any Insolvency or Liquidation Proceeding at the rate, including
any applicable post-default rate even if such applicable amount is not
enforceable, allowable or allowed as a claim in such proceeding).
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Financial Officer, the
Treasurer, any Assistant Treasurer, the Controller, the Secretary, any Senior
Vice President, any Vice President or any Assistant Vice President of such
Person.
“Officer’s Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by any Officer of the Company that includes:
5





--------------------------------------------------------------------------------



(a) a statement that the Person making such certificate has read such covenant
or condition;


(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;


(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and


(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
“Opinion of Counsel” means a written opinion delivered solely to the Collateral
Trustee, from a legal counsel who is acceptable to the Collateral Trustee. The
counsel may be an employee of or counsel to the Company or the Collateral
Trustee or any Person who is required to deliver such opinion pursuant this
Agreement.
“Parity Lien” means a Lien granted by the Company or any Grantor in favor of the
Collateral Trustee pursuant to a Parity Lien Security Document, at any time,
upon any property of the Company or such Grantor to secure Parity Lien
Obligations.
“Parity Lien Debt” means:
(1) the Initial Notes and Guarantees thereof; and


(2) any other Indebtedness (other than intercompany Indebtedness owing to the
Company or any Guarantor) of the Company or any Guarantor (including Additional
Notes and Guarantees thereof) that is secured equally and ratably with the Notes
or any other Parity Lien Debt by a Parity Lien that was permitted to be incurred
and so secured under each applicable Secured Debt Document; provided that in the
case of any Indebtedness referred to in clause (2) of this definition, that:


(a) on or before the date on which such Indebtedness is incurred by the Company
or any Guarantor, such Indebtedness is designated by the Company, in an
Additional Secured Debt Designation executed and delivered in accordance with
Section 3.8(b), as “Parity Lien Debt” for the purposes of the Indenture and this
Agreement; provided further that no such Indebtedness may be designated as both
Parity Lien Debt and Priority Lien Debt or Junior Lien Debt (or any combination
of the three);


(b) other than in the case of any Additional Notes, the Parity Lien
Representative for such Indebtedness executes and delivers a Collateral Trust
Joinder in accordance with Section 3.8(b); and
(c) all other requirements set forth in Section 3.8 have been complied with;


provided, further that in the case of any Additional Notes, on or before the
date on which Indebtedness in respect of Additional Notes is incurred, the
Company will deliver to the Collateral Trustee an Officer’s Certificate stating
that such Indebtedness is permitted by each applicable Parity Lien Document to
be incurred and secured with a Parity Lien equally and ratably with all
previously existing and future Parity Lien Debt.
6





--------------------------------------------------------------------------------



“Parity Lien Debt Default” means any “Event of Default” as defined in the
Indenture, or any similar event or condition set forth in any other Parity Lien
Document that causes, or permits holders of the applicable Series of Parity Lien
Debt outstanding thereunder (with or without the giving of notice or lapse of
time, or both, and whether or not notice has been given or time has lapsed) to
cause, the Parity Lien Debt outstanding thereunder to become immediately due and
payable.
“Parity Lien Documents” means, collectively, the Note Documents and any
additional indenture, credit agreement or other agreement governing each other
Series of Parity Lien Debt and the Parity Lien Security Documents.
“Parity Lien Obligations” means Parity Lien Debt and all other Obligations in
respect thereof.
“Parity Lien Representative” means:
(1) in the case of the Notes, the Trustee; or
(2) in the case of any other Series of Parity Lien Debt, the trustee, agent or
representative of the holders of such Series of Parity Lien Debt who  is
appointed to act for the holders of such Series of Parity Lien Debt (for
purposes related to the administration of the Parity Lien Security Documents)
pursuant to the indenture, credit agreement or other agreement governing such
Series of Parity Lien Debt, together with its successors in such capacity, and
 that has executed a Collateral Trust Joinder.


“Parity Lien Secured Parties” means the holders of Parity Lien Obligations, the
Collateral Trustee and each Parity Lien Representative.
“Parity Lien Security Documents” means the Notes Security Documents, and all
other security agreements, pledge agreements, collateral assignments, mortgages,
deeds of trust, collateral agency agreements, control agreements or other grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered by the Company or any Guarantor creating (or purporting
to create) a Lien upon Collateral in favor of the Collateral Trustee, for the
benefit of the Parity Lien Secured Parties, in each case, as amended, modified,
renewed, restated or replaced, in whole or in part, from time to time, in
accordance with its terms and Section 7.1.
“Permitted Prior Liens” means Liens in clauses (2), (3), (4), (5), (6), (7),
(8), (9), (10), (11), (12), (13), (15), (18), (19), (20), (21), (23), (24),
(26), (27), (28), (30) and (31) in the definition of “Permitted Liens” in the
Indenture.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.
“Priority Lien Collateral Agent” means Wells Fargo Bank, National Association,
as administrative agent under the Credit Agreement and any successor thereof in
such capacity under the Credit Agreement, or if the Credit Agreement ceases to
exist, the collateral agent or other representative of lenders or holders of
Priority Lien Obligations designated pursuant to the terms of the Priority Lien
Documents pursuant to which such Priority Lien Obligations were issued and the
Intercreditor Agreement.
“Priority Lien Debt” has the meaning assigned to such term in the Intercreditor
Agreement.
7





--------------------------------------------------------------------------------



“Priority Lien Documents” has the meaning assigned to such term in the
Intercreditor Agreement.
“Priority Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.
“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Trustee in substantially the form attached as Annex 1
to Exhibit A of this Agreement.
“Required Parity Lien Debtholders” means, at any time, the holders of a majority
in aggregate principal amount of all Parity Lien Debt then outstanding,
calculated in accordance with the provisions of Section 7.2.
“Secured Debt Document” means the Priority Lien Documents, the Parity Lien
Documents and the Junior Lien Documents.
“Series of Parity Lien Debt” means, severally, the Notes and each other issue or
series of Parity Lien Debt for which a single transfer register is maintained.
“Subsidiary” means, with respect to any specified Person: (1) any corporation,
association, limited liability company or other business entity (other than a
partnership) of which more than 50% of the total voting power of Voting Stock is
at the time owned or controlled, directly or through another subsidiary, by that
Person or one or more of the other subsidiaries of that Person (or a combination
thereof); and (2) any partnership (a) the sole general partner or the managing
general partner of which is such Person or a subsidiary of such Person or (b)
the only general partners of which are that Person or one or more subsidiaries
of that Person (or any combination thereof), or (c) as to which such Person and
its subsidiaries are entitled to receive more than 50% of the assets of such
partnership upon its dissolution. Unless otherwise specified herein, each
reference to a Subsidiary (other than in this definition) will refer to a
Subsidiary of the Company.
“Trust Estate” has the meaning set forth in Section 2.1.
“Trustee” has the meaning set forth in the recitals.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other applicable jurisdiction.
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person.
Section 1.2 Rules of Interpretation.
(a) All capitalized terms used in this Agreement and not otherwise defined
herein have the meanings assigned to them in the Indenture.
(b) Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.
(c) The use in this Agreement or any of the other Parity Lien Security
Documents, the word “include” or “including,” when following any general
statement, term or matter, will not be construed to
8





--------------------------------------------------------------------------------



limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but will be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The word “will” shall be construed to
have the same meaning and effect as the word “shall.”
(d) References to “Sections,” “clauses,” “recitals” and the “preamble” will be
to Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided. References to “Articles” will be to
Articles of this Agreement unless otherwise specifically provided. References to
“Exhibits” and “Schedules” will be to Exhibits and Schedules, respectively, to
this Agreement unless otherwise specifically provided.
(e) Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Indenture (including any definition contained therein) shall be
deemed to be a reference to such section, clause, paragraph, definition or other
provision as in effect on the date of this Agreement; provided that any
reference to any such section, clause, paragraph or other provision shall refer
to such section, clause, paragraph or other provision of the Indenture
(including any definition contained therein) as amended or modified from time to
time if such amendment or modification has been made in accordance with the
Indenture. Unless otherwise set forth herein, references to principal amount
shall include, without duplication, any reimbursement obligations with respect
to a letter of credit and the face amount of any outstanding letter of credit
(whether or not such amount is, at the time of determination, drawn or available
to be drawn).
This Agreement and the other Parity Lien Security Documents will be construed
without regard to the identity of the party who drafted it and as though the
parties participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Parity Lien Security Documents.
ARTICLE 2
THE TRUST ESTATE


Section 2.1 Declaration of Trust Estate.
(a) To secure the payment of the Parity Lien Obligations and in consideration of
the premises and the mutual agreements set forth in this Agreement, each Grantor
hereby confirms the grant of Liens in favor of the Collateral Trustee, and the
Collateral Trustee hereby accepts and agrees to hold, in trust under this
Agreement for the benefit of all current and future Parity Lien Secured Parties,
such Liens on all of such Grantor’s right, title and interest in, to and under
all Collateral and all Liens now or hereafter granted to the Collateral Trustee
under any Parity Lien Security Document for the benefit of the Parity Lien
Secured Parties, together with all of the Collateral Trustee’s right, title and
interest in, to and under the Parity Lien Security Documents, and all interests,
rights, powers and remedies of the Collateral Trustee thereunder or in respect
thereof and all cash and non-cash proceeds thereof (collectively, the “Trust
Estate”).
(b) The Collateral Trustee and its successors and assigns under this Agreement
will hold the Trust Estate in trust for the benefit solely and exclusively of
all current and future Parity Lien Secured Parties as security for the payment
of all present and future Parity Lien Obligations.
(c) Notwithstanding the foregoing, if at any time:
9





--------------------------------------------------------------------------------



(1) all Liens securing the Parity Lien Obligations have been released as
provided in Section 4.1;
(2) the Collateral Trustee holds no other property in trust as part of the Trust
Estate;
(3) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable) is outstanding and payable under this
Agreement to the Collateral Trustee or any of its co-trustees or agents (whether
in an individual or representative capacity); and
(4) the Company delivers to the Collateral Trustee an Officer’s Certificate
stating that all Parity Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Parity Lien Documents and that
the Grantors are not required by any Parity Lien Document to grant any Parity
Lien upon any property, then the Trust Estate arising hereunder will terminate
(subject to any reinstatement pursuant to Section 7.17 hereof), except that all
provisions set forth in Sections 7.8 and 7.9 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.
(d) The parties further declare and covenant that the Trust Estate will be held
and distributed by the Collateral Trustee subject to the further agreements
herein and in the Intercreditor Agreement (if any) and the other Parity Lien
Documents.
Section 2.2 Collateral Shared Equally and Ratably. The parties to this Agreement
agree that, except as expressly set forth in Section 3.4, the payment and
satisfaction in full of all of the Parity Lien Obligations will be secured
equally and ratably by the Parity Lien established in favor of the Collateral
Trustee for the benefit of the Parity Lien Secured Parties, notwithstanding the
time of incurrence of any Parity Lien Obligations or time or method of creation
or perfection of any Parity Liens securing such Parity Lien Obligations.
Section 2.3 Similar Collateral and Agreements. The parties to this Agreement
agree that it is their intention that the Parity Liens be identical. In
furtherance of the foregoing, the parties hereto agree that the Parity Lien
Security Documents (other than the Notes Security Documents) shall be in all
material respects the same forms of documents as the respective Notes Security
Documents creating Liens on the Collateral.
ARTICLE 3
OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE


Section 3.1 Appointment and Undertaking of the Collateral Trustee.
(a) Each Parity Lien Secured Party (other than the Collateral Trustee) acting
through its respective Parity Lien Representative hereby appoints the Collateral
Trustee to serve as collateral trustee hereunder on the terms and conditions set
forth herein. Subject to, and in accordance with, this Agreement, the Collateral
Trustee will, as collateral trustee, for the benefit solely and exclusively of
the present and future Parity Lien Secured Parties:
10





--------------------------------------------------------------------------------



(1) accept, enter into, hold, maintain, administer and enforce all Parity Lien
Security Documents, including all Collateral subject thereto, and all Liens
created thereunder, perform its obligations hereunder and under the Parity Lien
Security Documents and protect, exercise and enforce the interests, rights,
powers and remedies granted or available to it under, pursuant to or in
connection with the Parity Lien Security Documents;
(2) pursuant to a request made in an Act of Parity Lien Debtholders, at the
expense of the Company take all lawful and commercially reasonable actions
permitted under the Parity Lien Security Documents that it is directed to take
in an Act of Parity Lien Debtholders to protect or preserve its interest in the
Collateral subject thereto and such interests, rights, powers and remedies;
(3) deliver and receive notices pursuant to this Agreement and the Parity Lien
Security Documents;
(4) acting pursuant to an Act of Parity Lien Debtholders, sell, assign, collect,
assemble, foreclose on, institute legal proceedings with respect to, or
otherwise exercise or enforce the rights and remedies of a secured party
(including a mortgagee, trust deed beneficiary and insurance beneficiary or loss
payee) with respect to the Collateral under the Parity Lien Security Documents
and its other interests, rights, powers and remedies;
(5) remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Parity Lien Security Documents or any of
its other interests, rights, powers or remedies;
(6) execute and deliver amendments to the Parity Lien Security Documents as from
time to time authorized pursuant to Section 7.1 accompanied by an Officer’s
Certificate and an Opinion of Counsel to the effect that the amendment was
permitted under Section 7.1;
(7) release or subordinate any Lien granted to it by any Parity Lien Security
Document upon any Collateral if and as required by Section 3.2; and
(8) enter into and perform its obligations and protect, exercise and enforce its
interests, rights, powers and remedies under the Intercreditor Agreement.
(b) Each party to this Agreement (in the case of each Parity Lien
Representative, on behalf of itself and the Parity Lien Secured Parties
represented by it) acknowledges and consents to the undertaking of the
Collateral Trustee set forth in Section 3.1(a) and agrees to each of the other
provisions of this Agreement applicable to the Collateral Trustee.
(c) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee shall have no obligation to commence and will not commence
any exercise of remedies or any foreclosure actions or otherwise take any action
or proceeding against any of the Collateral (other than actions as necessary to
prove, protect or preserve the Liens securing the Parity Lien Obligations to the
extent permitted pursuant to the Intercreditor Agreement) unless and until it
shall have been directed by written notice of an Act of Parity Lien Debtholders
and received indemnity satisfactory to it and then only in accordance with the
provisions of this Agreement and the Intercreditor Agreement.
11





--------------------------------------------------------------------------------



(d) Notwithstanding anything to the contrary contained in this Agreement,
neither the Company nor any of its Affiliates may serve as Collateral Trustee.
Section 3.2 Release or Subordination of Liens. The Collateral Trustee will not
release or subordinate any Parity Lien of the Collateral Trustee or consent to
the release or subordination of any Parity Lien of the Collateral Trustee,
except:
(a) to release or subordinate Liens on Collateral to the extent directed by an
Act of Parity Lien Debtholders;
(b) as required by Article 4;
(c) as ordered pursuant to applicable Legal Requirement under a final and
nonappealable order or judgment of a court of competent jurisdiction; or
(d) for the subordination of the Trust Estate and the Parity Liens to the extent
required by the Intercreditor Agreement.
Section 3.3 Enforcement of Liens. If the Collateral Trustee at any time receives
written notice from a Parity Lien Representative stating that any event has
occurred that constitutes a default under any Parity Lien Document for which
such Parity Lien Representative serves as Parity Lien Representative, entitling
the Collateral Trustee to foreclose upon, collect or otherwise enforce its Liens
under the Parity Lien Security Documents, the Collateral Trustee will promptly
deliver written notice thereof to each other Parity Lien Representative.
Thereafter, the Collateral Trustee may await direction by an Act of Parity Lien
Debtholders and, subject to the terms of the Intercreditor Agreement, will act,
or decline to act, as directed by an Act of Parity Lien Debtholders, in the
exercise and enforcement of the Collateral Trustee’s interests, rights, powers
and remedies in respect of the Collateral or under the Parity Lien Security
Documents or applicable Legal Requirement and, following the initiation of such
exercise of remedies, the Collateral Trustee will, subject to the terms of the
Intercreditor Agreement, act, or decline to act, with respect to the manner of
such exercise of remedies as directed by an Act of Parity Lien Debtholders.
Unless it has been directed to the contrary by an Act of Parity Lien
Debtholders, the Collateral Trustee in any event may (but will not be obligated
to) take or refrain from taking such action with respect to any default under
any Parity Lien Document as it may deem advisable and in the best interest of
the holders of Parity Lien Obligations, subject to the terms of the
Intercreditor Agreement.
Section 3.4 Application of Proceeds.
(a) Subject to the terms of the Intercreditor Agreement, the Collateral Trustee
will apply the proceeds of any collection, sale, foreclosure or other
realization upon, or any Enforcement Action with respect to, any Collateral and
the proceeds thereof (including the proceeds of any title insurance or other
insurance policy required under any Parity Lien Document or otherwise covering
the Collateral, and any condemnation proceeds with respect to the Collateral),
in the following order of application:
FIRST, to the payment of all amounts payable hereunder on account of the
Collateral Trustee’s and the Trustee’s fees and expenses and any legal fees,
costs and expenses or other liabilities of any kind actually incurred by the
Collateral Trustee and/or the Trustee or any co-trustee or agent of the
Collateral Trustee in connection with any Parity Lien Document, including but
not limited to amounts necessary to provide for the expenses of the Collateral
Trustee in maintaining and
12





--------------------------------------------------------------------------------



disposing of the Collateral (including, but not limited to, indemnification
obligations and reimbursements);
SECOND, to the repayment of Indebtedness and other obligations in respect
thereof (other than Parity Lien Obligations) secured by a Permitted Prior Lien
on the Collateral sold or realized upon to the extent that such other
Indebtedness or obligation is to be discharged (in whole or in part) in
connection with such sale;
THIRD, to the respective Parity Lien Representatives equally and ratably for
application to the payment of all outstanding Parity Lien Debt and any other
Parity Lien Obligations that are then due and payable, in such order as is
provided in the applicable Parity Lien Documents in an amount sufficient to pay
in full in cash all outstanding Parity Lien Debt and all other Parity Lien
Obligations that are then due and payable (including, to the extent legally
permitted, all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate, specified in the applicable Parity Lien Documents, even if such interest
is not enforceable, allowable or allowed as a claim in such proceeding, but
excluding contingent indemnity and reimbursement obligations for which no claim
has been made), and including the discharge or cash collateralization (at the
lower of (1) 102% of the aggregate undrawn amount and (2) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
applicable Parity Lien Document) of all other outstanding letters of credit and
bankers’ acceptances of the backstop thereof pursuant to arrangements reasonably
satisfactory to the relevant issuing bank, if any, constituting Parity Lien
Debt; and
FOURTH, any surplus remaining after Discharge of Parity Lien Obligations, to the
Company or the applicable Guarantor, as the case may be, its successors or
assigns, as the case may be, or to such other Persons as may be entitled to such
amounts under applicable Legal Requirement or as a court of competent
jurisdiction may direct.
In addition, notwithstanding the foregoing, if any Series of Parity Lien Debt
has released its Lien on any Collateral pursuant to the terms of this Agreement,
then unless such Lien is reinstated in accordance with the terms of any
applicable Parity Lien Document, such Series of Parity Lien Debt and any related
Parity Lien Obligations of that Series of Parity Lien Debt thereafter shall not
be entitled to share in the proceeds of any Collateral so released by that
Series of Parity Lien Debt.
(b) This Section 3.4 is intended for the benefit of, and will be enforceable as
a third party beneficiary by, each present and future holder of Parity Lien
Obligations, each present and future Parity Lien Representative and the
Collateral Trustee as holder of Parity Liens. The Parity Lien Representative of
each future issuance of Additional Notes and each future Series of Parity Lien
Debt will be required to deliver a Collateral Trust Joinder (including an
Additional Secured Debt Designation) as provided in Section 3.8 at the time of
incurrence of such Series of Parity Lien Debt.
(c) In connection with the application of proceeds pursuant to Section 3.4(a),
except as otherwise directed by an Act of Parity Lien Debtholders, the
Collateral Trustee may sell any non-cash proceeds for cash prior to the
application of the proceeds thereof.
(d) In making the determinations and allocations in accordance with Section
3.4(a), the Collateral Trustee may conclusively rely upon information supplied
by the relevant Parity Lien Representative as to the amounts of unpaid principal
and interest and other amounts outstanding with respect to its respective Parity
Lien Debt and any other Parity Lien Obligations.
13





--------------------------------------------------------------------------------



Section 3.5 Powers of the Collateral Trustee.
(a) The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Parity Lien Security Documents
and applicable Legal Requirement and in equity and to act as set forth in this
Article 3 or, subject to the other provisions of this Agreement and the
Intercreditor Agreement, as requested in any lawful directions given to it from
time to time in respect of any matter by an Act of Parity Lien Debtholders.
(b) No Parity Lien Representative or holder of Parity Lien Obligations (other
than the Collateral Trustee) will have any liability whatsoever for any act or
omission of the Collateral Trustee, and the Collateral Trustee will have no
liability whatsoever for any act or omission of any Parity Lien Representative
or any holder of Parity Lien Obligations (other than the Collateral Trustee).
(c) All duties and obligations of the Collateral Trustee in this Article 3 shall
be subject to and limited by Article 5 of this Agreement and any provisions of
the Intercreditor Agreement, the Indenture and any other documentation for
Parity Lien Debt and the Parity Lien Security Documents.
Section 3.6 Documents and Communications. The Collateral Trustee will permit
each Parity Lien Representative and each holder of Parity Lien Obligations upon
reasonable written notice and at reasonable times from time to time to inspect
and copy, at the cost and expense of the party requesting such copies, any and
all Parity Lien Security Documents and other documents, notices, certificates,
instructions or communications received by the Collateral Trustee in its
capacity as such.
Section 3.7 For Sole and Exclusive Benefit of Holders of Parity Lien
Obligations. The Collateral Trustee will accept, hold, administer and enforce
all Liens on the Collateral at any time granted, transferred or delivered to it
and all other interests, rights, powers and remedies at any time granted to or
enforceable by the Collateral Trustee and all other property of the Trust Estate
solely and exclusively for the benefit of the present and future holders of
Parity Lien Obligations, and will distribute all proceeds received by it in
realization thereon or from enforcement thereof solely and exclusively pursuant
to the provisions of Section 3.4.
Section 3.8 Additional Parity Lien Debt.
(a) The Collateral Trustee will, as collateral trustee hereunder, perform its
undertakings set forth in Section 3.1(a) with respect to any Parity Lien
Obligations constituting Additional Notes or a Series of Parity Lien Debt that
is issued or incurred after the date hereof that:
(1) such Parity Lien Debt is identified as Parity Lien Debt in accordance with
the procedures set forth in Section 3.8(b); and
(2) the designated Parity Lien Representative identified pursuant to Section
3.8(b) signs a Collateral Trust Joinder and delivers the same to the Collateral
Trustee.
(b) The Company will be permitted to designate as “Parity Lien Debt” hereunder
any Parity Lien Debt incurred by the Company or any Guarantor after the date of
this Agreement in accordance with the terms of all applicable Parity Lien
Documents. The Company may only effect such designation by delivering to the
Collateral Trustee an Additional Secured Debt Designation that:
14





--------------------------------------------------------------------------------



(1) states that the Company or applicable Guarantor intends to incur additional
Parity Lien Debt (“Additional Parity Lien Debt”) that is permitted by each
applicable Parity Lien Document to be secured with a Parity Lien equally and
ratably with all previously existing and future Parity Lien Debt;
(2) specifies the name, address and contact information of the Parity Lien
Representative for such series of Additional Parity Lien Debt for purposes of
Section 7.6;
(3) attaches as Annex 1 to such Additional Secured Debt Designation a
Reaffirmation Agreement in substantially the form attached as Annex 1 to Exhibit
A of this Agreement, which Reaffirmation Agreement has been duly executed by the
Company and each Guarantor; and
(4) states that the Company has caused a copy of the Additional Secured Debt
Designation and the related Collateral Trust Joinder to be delivered to each
then-existing Parity Lien Representative.
Although the Company shall be required to deliver a copy of each Additional
Secured Debt Designation and each Collateral Trust Joinder to each then-existing
Parity Lien Representative, the failure to so deliver a copy of the Additional
Secured Debt Designation and/or Collateral Trust Joinder to any then-existing
Parity Lien Representative shall not affect the status of such debt as
Additional Parity Lien Debt if the other requirements of this Section 3.8 are
complied with. Notwithstanding the foregoing, nothing in this Agreement will be
construed to allow the Company or any Guarantor to incur additional Indebtedness
(including Additional Notes) unless otherwise permitted by the terms of all
applicable Parity Lien Documents.
(c) With respect to any Parity Lien Obligations constituting Additional Notes or
a Series of Parity Lien Debt that is issued or incurred after the date hereof,
the Company and each of the Guarantors agrees to take such actions (if any) as
may from time to time reasonably be requested by the Collateral Trustee, any
Parity Lien Representative or any Act of Parity Lien Debtholders, and enter into
such technical amendments, modifications and/or supplements to the then-existing
Guarantees and Parity Lien Security Documents (or execute and deliver such
additional Parity Lien Security Documents) as may from time to time be
reasonably requested by such Persons (including as contemplated by clause (d)
below), to ensure that the Additional Notes or the Additional Parity Lien Debt,
as applicable, is secured by, and entitled to the benefits of, the Parity Lien
Security Documents, and each Parity Lien Secured Party (by its acceptance of the
benefits hereof) hereby agrees to, and authorizes the Collateral Trustee to
enter into, any such technical amendments, modifications and/or supplements (and
additional Parity Lien Security Documents). The Company and each Guarantor
hereby further agrees that, if there are any recording, filing or other similar
fees payable in connection with any of the actions to be taken pursuant to this
Section 3.8(c) or Section 3.8(d), all such amounts shall be paid by, and shall
be for the account of, the Company and the respective Guarantors, on a joint and
several basis.
(d) Without limitation of the foregoing, upon reasonable request of the
Collateral Trustee (which shall have no obligation to request any action except
as directed in an Act of Parity Lien Debtholders), any Parity Lien
Representative or any Act of Parity Lien Debtholders, each Grantor agrees to
take the following actions with respect to any real property Collateral
(including Oil and Gas Properties (as defined in the Indenture as in effect on
the date hereof)) with respect to all Additional Parity Lien Debt (it being
understood that any such actions may be taken following the incurrence of any
such Additional Parity Lien Debt on a post-closing basis if permitted by the
Parity Lien Representative for such Additional Parity Lien Debt or the
applicable Parity Lien Documents):
15





--------------------------------------------------------------------------------



(1) each applicable Grantor shall enter into, and deliver to the Collateral
Trustee a mortgage modification or new mortgage or deed of trust with regard to
each real property subject to a mortgage or deed of trust (each such mortgage or
deed of trust a “Mortgage” and each such property a “Mortgaged Property”), in
proper form for recording in all applicable jurisdictions, in a form and
substance reasonably satisfactory to the Collateral Trustee;
(2) each applicable Grantor will cause to be delivered a local counsel opinion
(subject to customary assumptions and qualifications) to the effect that the
Collateral Trustee has a valid and perfected Lien with respect to each such
Mortgaged Property; and
(3) each applicable Grantor will cause a title company to have delivered to the
Collateral Trustee an endorsement to each title insurance policy for any real
property Collateral (excluding Oil and Gas Properties), if any, then in effect
for the benefit of the Parity Lien Secured Parties, date down(s) or other
evidence (which may include a new title insurance policy) (each such delivery, a
“Title Datedown Product”), in each case insuring that (i) the priority of the
Liens of the applicable Mortgage(s) as security for the Parity Lien Obligations
has not changed and, if a new Mortgage is entered into, that the Lien of such
new Mortgage securing the Parity Lien Debt then being incurred shall have the
same priority as any existing Mortgage securing then-existing Parity Lien
Obligations, (ii) since the later of the original date of such title insurance
product and the date of the Title Datedown Product delivered most recently prior
to (and not in connection with) such Additional Parity Lien Debt, there has been
no change in the condition of title and (iii) there are no intervening liens or
encumbrances which may then or thereafter take priority over the Lien of the
applicable Mortgage(s), in each case other than with respect to Liens permitted
by each Parity Lien Document.
ARTICLE 4
OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER GRANTORS


Section 4.1 Release of Liens on Collateral.
(a) The Collateral Trustee’s Liens upon the Collateral will be automatically
released:
(1) in whole (other than with respect to indemnification and other contingent
obligations for which no claim has been made), upon Discharge of Parity Lien
Obligations;
(2) as to any Collateral of a Guarantor that is (A) released as a Guarantor
under each Parity Lien Document and (B) is not obligated (as primary obligor or
guarantor) with respect to any other Parity Lien Obligations and so long as the
respective release does not violate the terms of any Parity Lien Document which
then remains in effect;
(3) as to any Collateral of the Company or a Guarantor that is sold, transferred
or otherwise disposed of by the Company or any Guarantor to a Person that is not
(either before or after such sale, transfer or disposition) the Company or a
Guarantor in a transaction or other circumstance that complies with Section 5.11
of the Indenture (other than any obligation to apply proceeds of such Asset
Disposition (as defined in the Indenture) as provided in such Section) and is
permitted by all of the other Parity Lien Documents, at the time of such sale,
transfer or other disposition or to the extent of the interest sold, transferred
or otherwise disposed of; provided that the Collateral Trustee’s Liens upon the
Collateral will not be released if the sale or other disposition is subject to
Article VI of the Indenture;
16





--------------------------------------------------------------------------------



(4) as to a release of less than all or substantially all of the Collateral, if
consent to the release of all Parity Liens on such Collateral has been given by,
or the Collateral Trustee otherwise receives direction to release such
Collateral in, an Act of Parity Lien Debtholders;
(5) in whole, if the Liens on such Collateral have been released in accordance
with the terms of each Series of Parity Lien Debt;
(6) as to a release of all or substantially all of the Collateral, if
(A) consent to the release of that Collateral has been given by the requisite
percentage or number of holders of each Series of Parity Lien Debt at the time
outstanding as provided for in the applicable Parity Lien Documents and (B) the
Company has delivered an Officer’s Certificate to the Collateral Trustee
certifying that all such necessary consents have been obtained;
(7) if and to the extent, any Collateral becomes an Excluded Asset (as defined
in the Indenture)
(8) and in the manner, required by Section 4.01(a) of the Intercreditor
Agreement; and
(9) as ordered pursuant to applicable Legal Requirement under a final and
nonappealable order or judgment of a court of competent jurisdiction.
(b) The Collateral Trustee agrees, for the benefit of the Company and the
Guarantors that upon request of the Company, the Collateral Trustee will
promptly execute (with such acknowledgements and/or notarizations as are
required, or are otherwise reasonably requested by the Company) and deliver
evidence of any release pursuant to Section 4.1(a), Section 4.4, or Section 4.5
to the Company or the applicable Guarantor; provided that to the extent the
Company or any Guarantor requests the Collateral Trustee to take any action to
acknowledge or deliver evidence of such release of Collateral in accordance with
this Section 4.1(b), the Company will deliver to the Collateral Trustee an
Officer’s Certificate and an Opinion of Counsel, each to the effect that such
release of Collateral pursuant to the provisions described in Section 4.1(a),
Section 4.4, or Section 4.5, as applicable, does not violate the terms of each
applicable Parity Lien Document and that all conditions precedent relating to
such release provided for in each applicable Parity Lien Document have been
complied with. In determining whether any such release of Collateral is
permitted, the Collateral Trustee is entitled to conclusively rely on such
Officer’s Certificate and Opinion of Counsel furnished to it pursuant to the
immediately preceding sentence. All actions taken pursuant to the provisions
described in this Section 4.1(b) are at the sole cost and expense of the Company
and the applicable Guarantor.
(c) The Collateral Trustee hereby agrees that:
(1) in the case of any release pursuant to Section 4.1(a)(3), if the terms of
any such sale, transfer or other disposition require the payment of the purchase
price to be contemporaneous with the delivery of the applicable release, then,
subject to the Intercreditor Agreement and at the written request of and at the
expense of the Company or other applicable Grantor, the Collateral Trustee will
either (A) be present at and deliver the release at the closing of such
transaction, (B) deliver the release under customary escrow arrangements that
permit such contemporaneous payment and delivery of the release or (C) provide
in such release that it is conditional upon, and will be automatically effective
upon, the payment of such purchase price having been made; and
17





--------------------------------------------------------------------------------



(2) at any time when a Parity Lien Debt Default has occurred and is continuing,
within one Business Day of the receipt by it of any Act of Parity Lien
Debtholders pursuant to Section 4.1(a)(4), the Collateral Trustee will deliver a
copy of such Act of Parity Lien Debtholders to each Parity Lien Representative.
Section 4.2 Delivery of Copies to Parity Lien Representatives. The Collateral
Trustee will deliver to each Parity Lien Representative a copy of each Officer’s
Certificate delivered to the Collateral Trustee pursuant to Section 4.1(b),
together with copies of all documents delivered to the Collateral Trustee with
such Officer’s Certificate. The Parity Lien Representatives will not be
obligated to take notice thereof or to act thereon. Each Parity Lien
Representative shall, within one Business Day after the receipt by it of the
Officer’s Certificate and proposed release instrument(s) delivered to the
Collateral Trustee pursuant to Section 4.1(b), deliver a copy of such notice to
each registered holder of the Series of Parity Lien Debt for which it acts as
Parity Lien Representative.
Section 4.3 Collateral Trustee not Required to Serve, File or Record. Subject to
Section 3.2, the Collateral Trustee is not required to serve, file, register or
record any instrument releasing or subordinating its Liens on any Collateral;
provided that if the Company or any other Grantor shall make a written demand
for (a)  a termination statement under Section 9-513(c) of the uniform
commercial code and prepares the termination statement, or (b) the release of
any mortgage or deed of trust, and prepares such release for execution by the
Collateral Trustee, the Collateral Trustee shall (i) file such termination
statement or provide written authorization to the Company or such other Grantor
to file such termination statement or (ii) execute such release of mortgage or
deed of trust and record such release in the appropriate office, or provide
written authorization to the Company to record such release of mortgage or deed
of trust in such office, respectively.
Section 4.4 Release of Liens in Respect of Notes. In addition to any release
pursuant to Section 4.1 hereof, the Collateral Trustee’s Parity Liens will no
longer secure the Notes outstanding under the Indenture or any other Obligations
under the Note Documents, and the right of the holders of the Notes to the
benefits and proceeds of the Collateral Trustee’s Parity Liens on the Collateral
will terminate and be discharged in accordance with Section 14.05 of the
Indenture.
Section 4.5 Release of Liens in Respect of any Series of Parity Lien Debt other
than the Notes. In addition to any release pursuant to Section 4.1 hereof, as to
any Series of Parity Lien Debt other than the Notes, the Collateral Trustee’s
Parity Lien will no longer secure such Series of Parity Lien Debt if the
requirements of a Discharge of Parity Lien Obligations are satisfied with
respect to such Series of Parity Lien Debt and all Parity Lien Obligations
related thereto.
ARTICLE 5
IMMUNITIES OF THE COLLATERAL TRUSTEE


Section 5.1 No Implied Duty. The Collateral Trustee will not have any fiduciary
duties nor will it have responsibilities or obligations other than those
expressly assumed by it in this Agreement, the other Parity Lien Security
Documents to which it is a party and the Intercreditor Agreement. No implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement, the other Parity Lien Documents or the
Intercreditor Agreement, or otherwise exist against the Collateral Trustee.
Without limiting the generality of the foregoing sentences, the Collateral
Trustee is not intended to have any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Legal Requirement.
Instead, the terms “trustee”, “collateral trustee” and “Collateral Trustee” are
used merely as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties. The
Collateral Trustee will not be required to take any action that is contrary to
applicable
18





--------------------------------------------------------------------------------



Legal Requirement or any provision of this Agreement, the other Parity Lien
Security Documents or the Intercreditor Agreement.
Section 5.2 Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.
Section 5.3 Other Agreements. The Collateral Trustee has accepted its
appointment as collateral trustee hereunder and is bound by the Parity Lien
Security Documents executed by the Collateral Trustee as of the date of this
Agreement, and the Collateral Trustee shall at the request of the Company
execute additional Parity Lien Security Documents delivered to it after the date
of this Agreement (including to secure Obligations arising under Additional
Parity Lien Debt to the extent such Obligations are permitted to be incurred and
secured under the Parity Lien Documents); provided that such additional Parity
Lien Security Documents do not adversely affect the rights, privileges, benefits
and immunities of the Collateral Trustee or conflict with the terms of the
Intercreditor Agreement. The Collateral Trustee will not otherwise be bound by,
or be held obligated by, the provisions of any credit agreement, indenture or
other agreement governing Parity Lien Debt (other than this Agreement and the
other Parity Lien Security Documents to which it is a party).
Section 5.4 Solicitation of Instructions.
(a) The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Parity Lien Debtholders, an Officer’s
Certificate or an order of a court of competent jurisdiction, as to any action
that it may be requested or required to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement or the other
Parity Lien Security Documents.
(b) No written direction given to the Collateral Trustee by an Act of Parity
Lien Debtholders that in the sole judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability not set forth in or arising under this
Agreement and the other Parity Lien Security Documents will be binding upon the
Collateral Trustee unless the Collateral Trustee elects, at its sole option, to
accept such direction.
(c) The Collateral Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement at the request, order or
direction of the Required Parity Lien Debtholders pursuant to the provisions of
this Agreement, unless such holders shall have furnished to the Collateral
Trustee reasonable security or indemnity satisfactory to it against the costs,
expenses and liabilities which may be incurred therein or thereby.
Section 5.5 Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Parity Lien Security Document, except for its own
gross negligence or willful misconduct as determined by a final and
nonappealable decision of a court of competent jurisdiction.
Section 5.6 Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.
19





--------------------------------------------------------------------------------



Section 5.7 Entitled to Rely. The Collateral Trustee may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel, independent consultants and
other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Company or any
Guarantor in compliance with the provisions of this Agreement or delivered to it
by any Parity Lien Representative as to the holders of Parity Lien Obligations
for whom it acts, without being required to determine the authenticity thereof
or the correctness of any fact stated therein or the propriety or validity of
service thereof. The Collateral Trustee may act in reliance upon any instrument
comporting with the provisions of this Agreement or any signature believed by it
in good faith to be genuine and may assume that any Person purporting to give
notice or receipt or advice or make any statement or execute any document in
connection with the provisions hereof or the other Parity Lien Security
Documents has been duly authorized to do so. To the extent an Officer’s
Certificate or Opinion of Counsel is required or permitted under this Agreement
to be delivered to the Collateral Trustee in respect of any matter, the
Collateral Trustee may rely conclusively on an Officer’s Certificate or Opinion
of Counsel as to such matter and such Officer’s Certificate or Opinion of
Counsel shall be full warranty and protection to the Collateral Trustee for any
action taken, suffered or omitted by it under the provisions of this Agreement
and the other Parity Lien Security Documents.
Section 5.8 Parity Lien Debt Default. The Collateral Trustee will not be
required to inquire as to the occurrence or absence of any Parity Lien Debt
Default and will not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Parity Lien Debt Default unless and until
it is directed by an Act of Parity Lien Debtholders.
Section 5.9 Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Parity Lien Security Documents, the
Collateral Trustee will act or refrain from acting as directed by an Act of
Parity Lien Debtholders and will be fully protected if it does so, and any
action taken, suffered or omitted pursuant to hereto or thereto shall be binding
on the holders of Parity Lien Obligations.
Section 5.10 Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.
Section 5.11 Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Parity Lien Security Document, the terms and provisions of this
Agreement shall supersede and control the terms and provisions of such other
Parity Lien Security Document. In the event there is any bona fide, good faith
disagreement between the other parties to this Agreement or any of the other
Parity Lien Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Parity Lien Security Documents do not
unambiguously mandate the action the Collateral Trustee is to take or not to
take in connection therewith under the circumstances then-existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Parity Lien Security Documents, it will be
entitled to refrain from taking any action (and will incur no liability for
doing so) until directed otherwise in writing by a request signed jointly by the
parties hereto entitled to give such direction or by order of a court of
competent jurisdiction.
Section 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral.
20





--------------------------------------------------------------------------------



(a) Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Trustee will have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto and the Collateral Trustee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Liens on the Collateral;
provided that, notwithstanding the foregoing, the Collateral Trustee will, at
the expense of the Company, engage counsel to execute, file or record UCC-3
continuation statements and other documents and instruments to preserve, protect
or perfect the security interests granted to the Collateral Trustee (subject to
the priorities set forth herein) if it shall receive a specific written request
to execute, file or record the particular continuation statement or other
specific document or instrument by any Parity Lien Representative. The
Collateral Trustee shall deliver to each other Parity Lien Representative a copy
of any such written request. The Collateral Trustee will be deemed to have
exercised reasonable care in the custody of the Collateral in its possession if
the Collateral is accorded treatment substantially equal to that which it
accords its own property, and the Collateral Trustee will not be liable or
responsible for any loss or diminution in the value of any of the Collateral by
reason of the act or omission of any carrier, forwarding agency or other agent
or bailee selected by the Collateral Trustee in good faith.
(b) Except as provided in Section 5.12(a), the Collateral Trustee will not be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of any
Grantor to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the current and future holders of the Parity Lien
Obligations concerning the perfection of the security interests granted to it or
in the value of any Collateral. The Collateral Trustee shall not be under any
obligation to the Trustee or any holder of Parity Lien Debt to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this or any other Parity Lien Security Document or the
Intercreditor Agreement or to inspect the properties, books or records of the
Company or any Guarantor.
Section 5.13 Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:
(1) each of the parties thereto will remain liable under each of the Parity Lien
Security Documents (other than this Agreement) to the extent set forth therein
to perform all of their respective duties and obligations thereunder to the same
extent as if this Agreement had not be executed;
(2) the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Parity Lien Security Documents; and
(3) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of the Company or any Grantor.
Section 5.14 No Liability for Clean Up of Hazardous Materials. In the event that
the Collateral Trustee is required to acquire title to an asset for any reason,
or take any managerial action of any kind in regard thereto, in order to carry
out any fiduciary or trust obligation for the benefit of another, which in the
21





--------------------------------------------------------------------------------



Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Trustee’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.
Section 5.15 Other Relationships with the Company and Guarantors. UMB Bank, N.A.
and its Affiliates (and any successor Collateral Trustee and its Affiliates) may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Company or any
Guarantor and its Affiliates as though it was not the Collateral Trustee
hereunder and without notice to or consent of the Trustee. The Trustee and the
other holders of the Parity Lien Obligations acknowledge that, pursuant to such
activities, UMB Bank, N.A. or its Affiliates (and any successor Collateral
Trustee and its Affiliates) may receive information regarding the Company or any
Guarantor or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Company, such Guarantor or such
Affiliate) and acknowledge that the Collateral Trustee shall not be under any
obligation to provide such information to the Trustee or the holders of the
Parity Lien Obligations. Nothing herein shall impose or imply any obligation on
the part of UMB Bank, N.A. (or any successor Collateral Trustee) to advance
funds.
ARTICLE 6
RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE


Section 6.1 Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:
(a) the Collateral Trustee may resign at any time by giving not less than 30
days’ prior written notice of resignation to each Parity Lien Representative and
the Company; and
(b) the Collateral Trustee may be removed at any time, with or without cause, by
an Act of Parity Lien Debtholders.
Section 6.2 Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Parity Lien Debtholders, with, if no Event of Default has occurred and is
continuing, the consent of the Company, which consent shall not be unreasonably
withheld, delayed or conditioned. If no successor Collateral Trustee has been so
appointed and accepted such appointment within 30 days after the predecessor
Collateral Trustee gave notice of resignation or was removed, the retiring
Collateral Trustee may (at the expense of the Company), at its option, appoint a
successor Collateral Trustee, or petition a court of competent jurisdiction for
appointment of a successor Collateral Trustee, which must be a bank or trust
company:
(1) authorized to exercise corporate trust powers; and
(2) having a combined capital and surplus of at least $250,000,000.
22





--------------------------------------------------------------------------------



The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.
Section 6.3 Succession. When the Person so appointed as successor Collateral
Trustee accepts such appointment:
(1) such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee, and the predecessor
Collateral Trustee will be discharged from its duties and obligations hereunder;
and
(2) the predecessor Collateral Trustee will (at the expense of the Company)
promptly transfer all Liens and collateral security and other property of the
Trust Estate within its possession or control to the possession or control of
the successor Collateral Trustee and will execute instruments and assignments as
may be necessary or desirable or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Parity Lien Security Documents or the Trust Estate.
Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.8 and
7.9, and said provisions will survive termination of this Agreement for the
benefit of the predecessor of the Collateral Trustee.
Section 6.4 Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that
(i) without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) and (2) of Section 6.2 and (ii) prior to
any such merger, conversion or consolidation, the Collateral Trustee shall have
notified the Company and each Parity Lien Representative thereof in writing.
Section 6.5 Concerning the Collateral Trustee and the Parity Lien
Representatives.
(a) Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that this Agreement has been signed
by each Parity Lien Representative not in its individual capacity or personally
but solely in its capacity as trustee, representative or agent for the benefit
of the related holders of the applicable Series of Parity Lien Debt in the
exercise of the powers and authority conferred and vested in it under the
related Parity Lien Documents, and in no event shall such Parity Lien
Representative, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of any
other party under this Agreement, any Parity Lien Document or in any of the
certificates, reports, documents, data notices or agreements delivered by such
other party pursuant hereto or thereto.
(b) Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that this Agreement has been signed
by UMB Bank, N.A. as Collateral Trustee, not in its individual capacity or
personally but solely in its capacity as Collateral Trustee, and in no
23





--------------------------------------------------------------------------------



event shall UMB Bank, N.A., in its individual capacity, have any liability for
the representations, warranties, covenants, agreements or other obligations of
any other party under this Agreement, any Parity Lien Document or in any of the
certificates, reports, documents, data notices or agreements delivered by such
other party pursuant hereto or thereto.
(c) Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that this Agreement has been signed
by UMB Bank, N.A. as Trustee, not in its individual capacity or personally but
solely in its capacity as Trustee, and in no event shall UMB Bank, N.A. or any
other Parity Lien Representative, in its individual capacity, have any liability
for the representations, warranties, covenants, agreements or other obligations
of any other party under this Agreement, any Parity Lien Document or in any of
the certificates, reports, documents, data notices or agreements delivered by
such other party pursuant hereto or thereto.
(d) In entering into this Agreement, the Collateral Trustee shall be entitled to
the benefit of every provision of the Indenture relating to the rights,
exculpations or conduct of, affecting the liability of or otherwise affording
protection to the “Collateral Trustee” thereunder. In no event will the
Collateral Trustee be liable for any act or omission on the part of the Grantors
or any Parity Lien Representative.
(e) Except as otherwise set forth herein, neither the Collateral Trustee nor any
Parity Lien Representative shall be required to exercise any discretion or take
any action, but shall be required to act or refrain from acting (and shall be
fully protected in so acting or refraining from acting) solely upon the
instructions of the applicable Required Parity Lien Debtholders as provided in
the Indenture or the related Parity Lien Document; provided that neither the
Collateral Trustee nor any Parity Lien Representative shall be required to take
any action that (i) it in good faith believes exposes it to personal liability
unless it receives an indemnification satisfactory to it from the applicable
holders of the Parity Lien Obligations with respect to such action or (ii) is
contrary to this Agreement, the Intercreditor Agreement or applicable Legal
Requirement.
ARTICLE 7
MISCELLANEOUS PROVISIONS


Section 7.1 Amendment.
(a) Except as provided in the Intercreditor Agreement, no amendment or
supplement to the provisions of any Parity Lien Security Document will be
effective without the approval of the Collateral Trustee acting as directed by
an Act of Parity Lien Debtholders, except that:
(1) any amendment or supplement that has the effect solely of:
(A) adding or maintaining Collateral, securing additional Parity Lien
Obligations that were otherwise permitted by the terms of the Parity Lien
Documents to be secured by the Collateral or preserving, perfecting or
establishing the Liens thereon or the rights of the Collateral Trustee therein;


(B) curing any ambiguity, omission, mistake, defect or inconsistency;


(C) providing for the assumption of the Company’s or any Guarantor’s obligations
under any Parity Lien Document in the case of a merger or consolidation or sale
of all or
24





--------------------------------------------------------------------------------



substantially all of the properties or assets of the Company or such Guarantor
to the extent permitted by the terms of the Indenture and the other Parity Lien
Documents, as applicable;


(D) making any change that would provide any additional rights or benefits to
the holders of Parity Lien Debt or the Collateral Trustee, or that does not
adversely reduce, impair or affect the rights of any holder of Parity Lien Debt
or the Collateral Trustee under the Indenture or any other Parity Lien Document;
or


(E) effecting any release of Collateral otherwise permitted under the Parity
Lien Documents;


will become effective when executed and delivered by the Company or any other
applicable Grantor party thereto and, if required for effectiveness according to
its terms, the Collateral Trustee;


(2) no amendment or supplement that reduces, impairs or adversely affects the
Collateral Trustee or any other Parity Lien Secured Party:
(A) to vote its outstanding Parity Lien Debt as to any matter described as
subject to an Act of Parity Lien Debtholders or direction by the Required Parity
Lien Debtholders (or amends the provisions of this clause (2) or the definition
of “Act of Parity Lien Debtholders”, “Discharge of Parity Lien Obligations,”
“Parity Lien”, “Parity Lien Debt,” “Parity Lien Obligations” or “Required Parity
Lien Debtholders” or any other definition containing the words “Parity Lien”
therein, or any other defined terms to the extent referenced or implicated
therein),
(B) to share in the order of application described in Section 3.4 in the
proceeds of an Enforcement Action or realization on any Collateral that has not
been released in accordance with the provisions described in Sections 4.1, 4.4
or 4.5; or
(C) to require that Liens securing Parity Lien Obligations be released only as
set forth in the provisions described in Sections 4.1, 4.4 or 4.5,
will become effective without the consent of the requisite percentage or number
of holders of each Series of Parity Lien Debt so adversely affected under the
applicable Parity Lien Document;
(3) no amendment or supplement that imposes any obligation upon the Collateral
Trustee or any Parity Lien Representative or adversely affects the rights of the
Collateral Trustee or any Parity Lien Representative, respectively, in its
individual capacity as such will become effective without the consent of the
Collateral Trustee or such Parity Lien Representative, respectively; and
(4) any amendment or supplement (a) to the provisions of the Parity Lien
Security Documents that releases Collateral will be effective only in accordance
with the requirements set forth in Section 4.1, (b) that results in the
Collateral Trustee’s Liens upon the Collateral no longer securing the Notes and
the other obligations under the Indenture and other Note Documents may only be
effected in accordance with Section 4.4 and (c) that results in the Collateral
Trustee’s Liens upon the Collateral no longer securing the Parity Lien
Obligations and the other obligations under the Parity Lien Documents may only
be effected in accordance with Section 4.5.
25





--------------------------------------------------------------------------------



(b) Notwithstanding Section 7.1(a) but subject to Sections 7.1(a)(2) and
7.1(a)(3):
(1) any mortgage or other Parity Lien Security Document may be amended or
supplemented with the approval of the Collateral Trustee acting as directed in
writing by the Required Parity Lien Debtholders, unless such amendment or
supplement would not be permitted under the terms of this Agreement, the
Intercreditor Agreement or any Priority Lien Document;
(2) any amendment or waiver of, or any consent under, any provision of any
security document that secures Priority Lien Obligations will apply
automatically to any comparable provision of any comparable Parity Lien Security
Document without the consent of or notice to any holder of Parity Lien
Obligations and without any action by the Company or any Guarantor or any holder
of Notes or other Parity Lien Obligations; and
(3) any mortgage or other Parity Lien Security Document may be amended or
supplemented with the approval of the Collateral Trustee (but without the
consent of or notice to any holder of Parity Lien Obligations and without any
action by any holder of Notes or other Parity Lien Obligations) (i) to cure any
ambiguity, defect or inconsistency, or (ii) to make other changes that do not
have an adverse effect on the validity of the Lien created thereby.
(c) The Collateral Trustee will not enter into any amendment or supplement
described above unless it has received an Officer’s Certificate to the effect
that such amendment or supplement will not violate the terms of any applicable
Parity Lien Documents or result in a breach of any provision or covenant
contained in the Intercreditor Agreement. Prior to executing any amendment or
supplement pursuant to this Section 7.1, the Collateral Trustee will be entitled
to receive an Opinion of Counsel of the Company to the effect that (i) such
amendment or supplement will not violate the terms of any applicable Parity Lien
Documents (which opinion may be subject to customary assumptions and
qualifications) and (ii) the conditions precedent to the execution and delivery
of such amendment and supplement have been complied with.
Section 7.2 Voting. In connection with any matter under this Agreement requiring
a vote of holders of Parity Lien Debt, each Parity Lien Representative, at the
request of the applicable Series of Parity Lien Debt, will cast its votes in
accordance with the Parity Lien Documents governing such Series of Parity Lien
Debt. The amount of Parity Lien Debt to be voted by a Series of Parity Lien Debt
will equal (1) the aggregate principal amount of Parity Lien Debt held by such
Series of Parity Lien Debt (including outstanding letters of credit constituting
Parity Lien Debt, whether or not then available or drawn), plus, if applicable,
(2) other than in connection with an exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Indebtedness of such Series of Parity Lien Debt (to the extent such unfunded
commitments have not been terminated by the holders of such Series of Parity
Lien Debt). Following and in accordance with the outcome of the applicable vote
under its Parity Lien Documents, the Parity Lien Representative of each Series
of Parity Lien Debt will cast all of its votes under that Series of Parity Lien
Debt as a block in respect of any vote hereunder.
Section 7.3 Further Assurances.
(a) The Company and each of the Guarantors will do or cause to be done all acts
and things that may be required, or that the Collateral Trustee pursuant to an
instruction in an Act of Parity Lien Debtholders may from time to time
reasonably request, to assure and confirm that the Collateral Trustee holds, for
the benefit of the Parity Lien Secured Parties, duly created and enforceable and
perfected Liens upon the Collateral (including any property or assets
constituting Collateral that are acquired or otherwise
26





--------------------------------------------------------------------------------



become, or are required by any Parity Lien Document to become, Collateral after
the date hereof), in each case, as contemplated by, and with the Lien priority
required under, the Parity Lien Documents. In connection with any merger,
consolidation or sale of assets of the Company or any Guarantor, the property
and assets of the Person which is consolidated or merged with or into the
Company or such Guarantor, to the extent that they are property or assets of the
types that would constitute Collateral under the Parity Lien Security Documents,
shall be treated as after-acquired property, and the Company or such Guarantor
shall take such action as may be reasonably necessary to cause such property and
assets to be made subject to the Parity Liens, in the manner and to the extent
required under the Parity Lien Security Documents; provided, however, that if
any Priority Lien Obligations are outstanding at such time, such after-acquired
property shall only be required to become part of the Collateral securing any
Series of Parity Lien Debt, if and to the extent that such after-acquired
property becomes part of the Collateral securing the Priority Lien Obligations
substantially concurrently therewith (unless the Priority Lien Secured Parties
are unable to take, or decline to accept, a Lien on such after-acquired
property).
(b) Upon the reasonable request of the Collateral Trustee (acting at the
direction of a Parity Lien Representative) or any Parity Lien Representative at
any time and from time to time, the Company and each of the Guarantors will
promptly execute, acknowledge and deliver such Parity Lien Security Documents,
instruments, certificates, notices and other documents, and take such other
actions as shall be required or that the Collateral Trustee may request to
create, perfect, protect, assure or enforce the Liens and benefits intended to
be conferred, in each case as contemplated by the Parity Lien Documents for the
benefit of the Parity Lien Secured Parties; provided that no such Parity Lien
Security Document, instrument or other document shall be materially more
burdensome upon the Company and the Guarantors than the Parity Lien Documents
executed and delivered by the Company and the Guarantors on or about the date
hereof (including, for the avoidance of doubt, any such documents delivered
within the time periods set forth in Section 14.02 of the Indenture); provided,
that if any Priority Lien Obligations are outstanding at such time, the
execution, acknowledgement and delivery of such Parity Lien Security Documents,
instruments, certificates, notices and other documents shall be required, and
such actions shall be required to be taken, only if and to the extent that the
same are executed, acknowledged and delivered, or such actions taken, with
respect to the Priority Lien Obligations substantially concurrently therewith
(it being understood that the Collateral Trustee shall have no liability
whatsoever to determine whether such a document is materially burdensome and
shall have no liability whatsoever with respect to this determination) (unless
the Priority Lien Collateral Agent is unable to take, or declines to accept, a
Lien on such after-acquired property).
(c) Notwithstanding the foregoing, neither the Company nor any Guarantor shall
be required pursuant to this Section 7.3 to execute, deliver, record or file any
documents or other agreements, or to do or cause to be done any acts or things
that are, in each case, described in Section 14.02 of the Indenture, to the
extent applicable, prior to the expiration of the time period set forth therefor
therein.
Section 7.4 Successors and Assigns.
(a) Except as provided in Section 5.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Parity Lien Representative and each present and future holder of Parity
Lien Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.
(b) Neither the Company nor any Guarantor may delegate any of its duties or
assign any of its rights hereunder, and any attempted delegation or assignment
of any such duties or rights will be null
27





--------------------------------------------------------------------------------



and void. All obligations of the Company and the Guarantors hereunder will inure
to the sole and exclusive benefit of, and be enforceable by, the Collateral
Trustee, each Parity Lien Representative and each present and future holder of
Parity Lien Obligations, each of whom will be entitled to enforce this Agreement
as a third-party beneficiary hereof, and all of their respective successors and
assigns.
Section 7.5 Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Parity Lien Security
Documents will impair any such right, power or remedy or operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy will
preclude any other or future exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.
Section 7.6 Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given shall be given
as follows:

             If to the Collateral Trustee:UMB Bank, N.A.5555 San Felipe Street,
Suite 870Houston, Texas 77056Telephone: 713-300-0586Facsimile:
214-389-5949Email: Shazia.Flores@umb.comAttention: Shazia Flores             If
to the Company or any other Grantor:SM Energy Company1775 Sherman Street, Suite
1200Denver, CO 80203Telephone: (303) 863-4325Facsimile: (303) 864-2598Email:
dcopeland@sm-energy.comAttention: Chief Financial Officer             If to the
Trustee:UMB Bank, N.A.5555 San Felipe Street, Suite 870Houston, Texas
77056Telephone: 713-300-0586Facsimile: 214-389-5949Email:
Shazia.Flores@umb.comAttention: Shazia Flores



and if to any other Parity Lien Representative, to such address as it may
specify by written notice to the parties named above.


All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, by overnight air courier guaranteeing next
day delivery, delivered by hand, or delivered by
28





--------------------------------------------------------------------------------



facsimile to the relevant address or number set forth above or, as to holders of
Parity Lien Debt, its address shown on the register kept by the office or agency
where the relevant Parity Lien Debt may be presented for registration of
transfer or for exchange. Failure to mail or delivery by facsimile a notice or
communication to a holder of Parity Lien Debt or any defect in it will not
affect its sufficiency with respect to other holders of Parity Lien Debt.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 7.6 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 7.6. As agreed to in writing among the parties hereto from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.
If a notice or communication is mailed or delivered by facsimile in the manner
provided above within the time prescribed, it is duly given, whether or not the
addressee receives it.
Section 7.7 Entire Agreement. This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.
Section 7.8 Compensation; Expenses. The Grantors jointly and severally agree to
pay, promptly upon demand:
(1) such compensation to the Collateral Trustee and its agents for its services
provided pursuant to this Agreement as the Company and the Collateral Trustee
may agree in writing from time to time;
(2) all reasonable and documented out-of-pocket costs and expenses incurred by
the Collateral Trustee and its agents in the negotiation, preparation,
execution, delivery, filing, recordation, administration or enforcement of this
Agreement or any other Parity Lien Security Document or any consent, amendment,
waiver or other modification relating hereto or thereto;
(3) all reasonable and documented out-of-pocket fees, expenses and disbursements
of a single legal counsel (and, if necessary a single local legal counsel in
each applicable jurisdiction) and any auditors, accountants, consultants or
appraisers or other professional advisors and agents engaged by, the Collateral
Trustee or any Parity Lien Representative incurred in connection with the
negotiation, preparation, closing, administration, performance or enforcement of
this Agreement and the other Parity Lien Security Documents or any consent,
amendment, waiver or other modification relating hereto or thereto and any other
document or matter requested by the Company or any Guarantor;
(4) all reasonable and documented out-of-pocket costs and expenses incurred by
the Collateral Trustee and its agents in creating, perfecting, preserving or
releasing the Collateral Trustee’s Liens on the Collateral, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees, and
title insurance premiums;
29





--------------------------------------------------------------------------------



(5) all other reasonable and documented out-of-pocket costs and expenses
incurred by the Collateral Trustee and its agents in connection with the
negotiation, preparation and execution of the Parity Lien Security Documents and
any consents, amendments, waivers or modifications thereto and the transactions
contemplated thereby or the exercise of rights or performance of obligations by
the Collateral Trustee thereunder; and
(6) after the occurrence of any Parity Lien Debt Default, all fees, costs and
expenses incurred by the Collateral Trustee, its agents and any Parity Lien
Representative in connection with the preservation, collection, foreclosure or
enforcement of the Collateral subject to the Parity Lien Security Documents or
any interest, right, power or remedy of the Collateral Trustee or in connection
with the collection or enforcement of any of the Parity Lien Obligations or the
proof, protection, administration or resolution of any claim based upon the
Parity Lien Obligations in any Insolvency or Liquidation Proceeding, including
all fees and disbursements of attorneys, accountants, auditors, consultants,
appraisers and other professionals engaged by the Collateral Trustee, its agents
or the Parity Lien Representatives.
The agreements in this Section 7.8 will survive repayment of all other Parity
Lien Obligations and the removal or resignation of the Collateral Trustee and
termination of this Agreement.


Section 7.9 Indemnity.
(a) The Grantors jointly and severally agree to defend, indemnify, pay and hold
harmless the Collateral Trustee, each Parity Lien Representative, each holder of
Parity Lien Obligations and each of their respective Affiliates and each and all
of the directors, officers, partners, trustees, employees, attorneys and agents,
and (in each case) their respective heirs, representatives, successors and
assigns (each of the foregoing, an “Indemnitee”) from and against any and all
Indemnified Liabilities; provided that no Indemnitee will be entitled to
indemnification hereunder with respect to any Indemnified Liability to the
extent such Indemnified Liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee. THIS INDEMNITY COVERS ORDINARY
NEGLIGENCE OF ANY OF THE FOREGOING PARTIES.
(b) All amounts due under this Section 7.9 will be payable within 10 Business
Days after written demand, together with a reasonably detailed invoice therefor.
(c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.9(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Grantors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable Legal Requirement to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.
(d) No party hereto will ever assert any claim against any other party hereto or
any Indemnitee, on any theory of liability, for any lost profits or special,
indirect or consequential damages or (to the fullest extent a claim for punitive
damages may lawfully be waived) any punitive damages arising out of, in
connection with, or as a result of, this Agreement or any other Parity Lien
Document or any agreement or instrument or transaction contemplated hereby or
relating in any respect to any Indemnified Liability, and each of the parties
hereto hereby forever waives, releases and agrees not to sue upon any claim for
any such lost profits or special, indirect, consequential or (to the fullest
extent lawful) punitive damages, whether or not accrued and whether or not known
or suspected to exist in its favor.
30





--------------------------------------------------------------------------------



(e) The agreements in this Section 7.9 will survive repayment of all other
Parity Lien Obligations and the removal or resignation of the Collateral Trustee
and termination of this Agreement.
Section 7.10 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 7.11 Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.
Section 7.12 Obligations Secured. All obligations of the Grantors set forth in
or arising under this Agreement will be Parity Lien Obligations and are secured
by all Liens granted by the Parity Lien Security Documents.
Section 7.13 Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party hereto may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.
(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 7.13. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.6. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
31





--------------------------------------------------------------------------------



Section 7.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 7.15 Counterparts, Electronic Signatures. This Agreement may be executed
in any number of counterparts (including by facsimile), each of which when so
executed and delivered will be deemed an original, but all such counterparts
together will constitute but one and the same instrument. The parties hereto may
sign this Agreement and any Collateral Trust Joinder and transmit the executed
copy by electronic means, including facsimile or noneditable *.pdf files. The
electronic copy of the executed Agreement and any Collateral Trust Joinder is
and shall be deemed an original signature.
Section 7.16 Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.
Section 7.17 Grantors and Additional Grantors. Each Grantor represents and
warrants that it has duly executed and delivered this Agreement. The Company
will cause each Person that hereafter becomes a Grantor or is required by any
Parity Lien Document to become a party to this Agreement to become a party to
this Agreement, for all purposes of this Agreement, by causing such Person to
execute and deliver to the Collateral Trustee a Collateral Trust Joinder,
whereupon such Person will be bound by the terms hereof to the same extent as if
it had executed and delivered this Agreement as of the date hereof. The Company
shall promptly provide each Parity Lien Representative with a copy of each
Collateral Trust Joinder executed and delivered pursuant to this Section 7.17;
provided that the failure to so deliver a copy of the Collateral Trust Joinder
to any then-existing Parity Lien Representative shall not affect the inclusion
of such Person as a Grantor if the other requirements of this Section 7.17 are
complied with.
Section 7.18 Insolvency. This Agreement will be applicable both before and after
the commencement of any Insolvency or Liquidation Proceeding by or against any
Grantor. The relative rights, as provided for in this Agreement, will continue
after the commencement of any such Insolvency or Liquidation Proceeding on the
same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.
Section 7.19 Rights and Immunities of Parity Lien Representatives. The Trustee
and the Collateral Trustee will be entitled, to the extent applicable to such
entity, to all of the rights, protections, immunities and indemnities set forth
in the Indenture and any future Parity Lien Representative will be entitled to
all of the rights, protections, immunities and indemnities set forth in the
credit agreement, indenture or other agreement governing the applicable Parity
Lien Debt with respect to which such Person will act as representative, in each
case as if specifically set forth herein. In no event will any Parity Lien
Representative be liable for any act or omission on the part of the Grantors or
the Collateral Trustee hereunder.
Section 7.20 Intercreditor Agreement. Each Person that is secured hereunder, by
accepting the benefits of the security provided hereby,  (i) consents (or is
deemed to consent), to the subordination of Liens
32





--------------------------------------------------------------------------------



in favor of the Collateral Trustee as provided for in the Intercreditor
Agreement, (ii) agrees (or is deemed to agree) that it will be bound by, and
will take no actions contrary to, the provisions of the Intercreditor Agreement,
and (iii) authorizes (or is deemed to authorize) and instructs (or is deemed to
instruct) the Collateral Trustee on behalf of such Person to enter into, and
perform under, the Intercreditor Agreement as “Second Lien Collateral Trustee”
(as defined in the Intercreditor Agreement). The Collateral Trustee agrees, upon
receipt of an Officer’s Certificate and an Opinion of Counsel stating that the
same is authorized or permitted under the Intercreditor Agreement, to enter into
any amendments or joinders to the Intercreditor Agreement, without the consent
of any holder of Parity Lien Obligations or the Trustee, to add additional
Indebtedness as Priority Lien Debt, Parity Lien Debt or Junior Lien Debt (to the
extent permitted to be incurred and secured by the applicable Secured Debt
Documents) and add other parties (or any authorized agent or trustee therefor)
holding such Indebtedness thereto and to establish that the Lien on any
Collateral securing such Indebtedness ranks equally with the Liens on such
Collateral securing the other Priority Lien Debt, Parity Lien Debt or Junior
Lien Debt, as applicable, then outstanding. The foregoing provisions are
intended as an inducement to the lenders under the Credit Agreement to extend
credit to the Company, as the borrower under the Credit Agreement, and such
lenders are intended third party beneficiaries of this provision and the
provisions of the Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, to the extent that any Lien on any Collateral is
perfected by the possession or control of such Collateral or of any account in
which such Collateral is held, and if such Collateral or any such account is in
fact in the possession or under the control of the Priority Lien Collateral
Agent, or of agents or bailees of the Priority Lien Collateral Agent, the
perfection actions and related deliverables described in this Agreement or the
other Parity Lien Security Documents in respect of such Collateral or of any
account in which such Collateral is held shall not be required.
Section 7.21 Force Majeure. The Collateral Trustee shall not be liable for
delays or failures in performance resulting from acts of God, strikes, lockouts,
riots, acts of war, epidemics or pandemics, governmental regulations
superimposed after the fact, communication line failures, computer viruses,
power failures, earthquakes, fire or similar acts beyond its control.
Section 7.22 U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Collateral Trustee,
like all financial institutions and in order to help fight the funding of
terrorism and money laundering, is required to obtain, verify, and record
information that identifies each Person or legal entity that establishes a
relationship or opens an account with the Collateral Trustee. The parties to
this Agreement will provide the Collateral Trustee with such information as it
may request in order for the Collateral Trustee to satisfy the requirements of
the U.S.A. Patriot Act.




33






--------------------------------------------------------------------------------



The parties hereto have caused this Collateral Trust Agreement to be executed by
their respective officers or representatives as of the day and year first above
written.
COMPANY:     SM ENERGY COMPANY


By: /s/ David W. Copeland   
Name: David W. Copeland
Title:  Executive Vice President, General
Counsel and Corporate Secretary


[Signature Page to Collateral Trust Agreement]





--------------------------------------------------------------------------------



UMB Bank, N.A., as Trustee under the Indenture




By: /s/ Shazia Flores 
Name: Shazia Flores
Title: Vice President


UMB Bank, N.A., as Collateral Trustee




By: /s/ Shazia Flores 
Name: Shazia Flores
Title: Vice President
        




[Signature Page to Collateral Trust Agreement]






--------------------------------------------------------------------------------



EXHIBIT A
FORM OF
ADDITIONAL SECURED DEBT DESIGNATION


Reference is made to the Collateral Trust Agreement, dated as of June 17, 2020
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among SM Energy
Company, a Delaware corporation (the “Company”), the Guarantors from time to
time party thereto, UMB Bank, N.A., as Trustee under the Indenture (as defined
therein), and UMB Bank, N.A., as Collateral Trustee. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement. This Additional Secured Debt Designation is being
executed and delivered in order to designate additional secured debt as Parity
Lien Debt entitled to the benefit of the Collateral Trust Agreement.


The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of [the Company or applicable Grantor] that:
(A) [the Company or applicable Grantor] intends to incur additional Parity Lien
Debt (“Additional Parity Lien Debt”) which will be permitted by each applicable
Parity Lien Document to be secured by a Parity Lien equally and ratably with all
previously existing and future Parity Lien Debt;
(B) the name and address of the Parity Lien Representative for the Additional
Parity Lien Debt for purposes of Section 7.6 of the Collateral Trust Agreement
is:
           
           


Telephone:    


Fax:     


(C)  Attached as Annex 1 hereto is a Reaffirmation Agreement duly executed by
the Company and each Guarantor, and
(D) the Company has caused a copy of this Additional Secured Debt Designation
and the related Collateral Trust Joinder to be delivered to each existing Parity
Lien Representative.
IN WITNESS WHEREOF, the Company has caused this Additional Secured Debt
Designation to be duly executed by the undersigned officer as of _____________,
20____.
SM ENERGY COMPANY


By:  ___________________________________ 
Name:  
Title: 


Exhibit A - 1







--------------------------------------------------------------------------------





ACKNOWLEDGEMENT OF RECEIPT
The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Secured Debt Designation.
UMB Bank, N.A., as Collateral Trustee




By: ___________________________________ 
Name: 
Title: 


Exhibit A - 2







--------------------------------------------------------------------------------



ANNEX 1 TO ADDITIONAL SECURED DEBT DESIGNATION
FORM OF
REAFFIRMATION AGREEMENT


Reference is made to the Collateral Trust Agreement, dated as of June 17, 2020
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among SM Energy
Company, a Delaware corporation (the “Company”), the Guarantors from time to
time party thereto, UMB Bank, N.A., as Trustee under the Indenture (as defined
therein), and UMB Bank, N.A., as Collateral Trustee. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement. This Reaffirmation Agreement is being executed and
delivered as of ______________, 20__ in connection with an Additional Secured
Debt Designation of even date herewith which Additional Secured Debt Designation
has designated additional Parity Lien Debt entitled to the benefit of the
Collateral Trust Agreement.
Each of the undersigned hereby consents to the designation of additional secured
debt as Parity Lien Debt as set forth in the Additional Secured Debt Designation
of even date herewith and hereby confirms its respective guarantees, pledges,
grants of security interests and other obligations, as applicable, under and
subject to the terms of each of the Parity Lien Documents to which it is party,
and agrees that, notwithstanding the designation of such additional indebtedness
or any of the transactions contemplated thereby, such guarantees, pledges,
grants of security interests and other obligations, and the terms of each Parity
Lien Document to which it is a party, shall continue to be in full force and
effect and such additional secured debt shall be entitled to all of the benefits
of such Parity Lien Documents.
Governing Law and Miscellaneous Provisions. The provisions of ARTICLE 7 of the
Collateral Trust Agreement will apply with like effect to this Reaffirmation
Agreement.
IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.
[names of the Company and Guarantors]




By: ___________________________________
Name:
Title:




Exhibit A - 3








--------------------------------------------------------------------------------



EXHIBIT B
FORM OF
COLLATERAL TRUST JOINDER - ADDITIONAL DEBT


Reference is made to the Collateral Trust Agreement, dated as of June 17, 2020
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among SM Energy
Company, a Delaware corporation (the “Company”), the Guarantors from time to
time party thereto, UMB Bank, N.A., as Trustee under the Indenture (as defined
therein), and UMB Bank, N.A., as Collateral Trustee. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement. This Collateral Trust Joinder is being executed and
delivered pursuant to Section 3.8 of the Collateral Trust Agreement as a
condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of being additional Parity Lien Debt under the
Collateral Trust Agreement.
[1. Joinder. The undersigned, _____________________, a _________________, (the
“New Representative”) as [trustee, administrative agent] under that certain
[described applicable indenture, credit agreement or other document governing
the additional secured debt] hereby agrees to become party as a Parity Lien
Representative under the Collateral Trust Agreement for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Collateral
Trust Agreement as fully as if the undersigned had executed and delivered the
Collateral Trust Agreement as of the date thereof.]1
[1][2]. Additional Secured Debt Designation
The undersigned, on behalf of itself and each holder of Obligations in respect
of the [Additional Notes][Series of Parity Lien Debt] for which the undersigned
is acting as Parity Lien Representative hereby agrees, for the enforceable
benefit of each existing and future holder of Priority Lien Obligations, the
Priority Lien Collateral Agent, all holders of each current and future Series of
Parity Lien Debt, each other current and future Parity Lien Representative and
each current and future holder of Parity Lien Obligations and as a condition to
being treated as Parity Lien Debt under the Collateral Trust Agreement that:
(a) all Parity Lien Obligations will be and are secured equally and ratably by
all Parity Liens at any time granted by the Company or any other Grantor to
secure any Obligations in respect of any [Additional Notes][Series of Parity
Lien Debt], whether or not upon property otherwise constituting collateral for
such Series of Parity Lien Debt, and that all such Parity Liens will be
enforceable by the Collateral Trustee for the benefit of the Parity Lien Secured
Parties equally and ratably;
(b) the undersigned and each holder of Obligations in respect of the [Additional
Notes][Series of Parity Lien Debt] for which the undersigned is acting as Parity
Lien Representative are bound by the provisions of this Agreement, including the
provisions relating to the ranking of Parity Liens and the order of application
of proceeds from the enforcement of Parity Liens; and
(c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement, the other Parity Lien Security Documents and the Intercreditor
Agreement.


_______________________________
1 Delete if Additional Parity Lien Debt constitutes Additional Notes
Exhibit B - 1







--------------------------------------------------------------------------------





[2][3]. Governing Law and Miscellaneous Provisions. The provisions of ARTICLE 7
of the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.
IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
___________________, 20____.
[insert name of the new representative or the Trustee]




By: ___________________________________
Name:
Title:


The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the [New
Representative][Trustee] and the holders of the Obligations represented thereby:
UMB Bank, N.A., as Collateral Trustee




By: ___________________________________ 
Name: 
Title: 










Exhibit B - 2








--------------------------------------------------------------------------------



EXHIBIT C
FORM OF
COLLATERAL TRUST JOINDER - ADDITIONAL GRANTOR


Reference is made to the Collateral Trust Agreement, dated as of June 17, 2020
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among SM Energy
Company, a Delaware corporation (the “Company”), the Guarantors from time to
time party thereto, UMB Bank, N.A., as Trustee under the Indenture (as defined
therein), and UMB Bank, N.A., as Collateral Trustee. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement. This Collateral Trust Joinder is being executed and
delivered pursuant to Section 7.17 of the Collateral Trust Agreement.
1.Joinder. The undersigned, ___________________, a ___________________, hereby
agrees to become party as a Grantor under the Collateral Trust Agreement for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Collateral Trust Agreement as fully as if the undersigned had executed and
delivered the Collateral Trust Agreement as of the date thereof.
2.Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Collateral Trust Agreement will apply with like effect to this Collateral Trust
Joinder.
IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
_________________, 20____.
[___________________________________]




By: ___________________________________
Name:
Title:


The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Grantor:
UMB Bank, N.A., as Collateral Trustee




By: ___________________________________ 
Name: 
Title: 


14619242_v9
Exhibit C - 1





